WRIT GRANTED AND MADE PEREMPTORY.
Where police, who are called to a public restaurant, see the body of the victim of a homicide and the person of defendant, who lies unconscious and wounded on the floor nearby, and the police are told by eye witnesses that defendant shot the victim and then shot himself, the unconscious defendant is effectively under “actual restraint” and, therefore, is under arrest when the police transport defendant to a hospital for medical treatment. C.Cr.P. Art. 201. Reasonable or probable cause for the arrest in such circumstances is patent. C.Cr.P. 213(2).
The seizure at the hospital from a search of the defendant’s wallet of a receipt for the purchase of the pistol found at the scene is not an unreasonable search and seizure violative of the constitutional right of the defendant, but is a search incident to the arrest. State v. Clift, 339 So.2d 755 (La.1976), U.S. v. Robinson, 414 *782U.S. 218, 94 S.Ct. 467, 38 L.Ed.2d 427 (1973).
We reverse the trial court ruling suppressing the admissibility of the receipt found in the wallet and hereby overrule defendant’s motion to suppress and remand for further proceedings.